                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 United States of America,                                  Criminal No. 3:11-305-CMC

                vs.
                                                              OPINION AND ORDER
 Jamie Lubell Dixon,
                             Defendant.

       This case comes before the court on Defendant’s Motion under the First Step Act of 2018.

ECF No. 125. The Government filed a response in opposition. ECF No. 128. The United States

Probation Office filed a Sentence Reduction Report indicating Defendant does not qualify for relief

under the Act. ECF No. 127.

       Defendant was charged in a Superseding Indictment on April 5, 2011 with twelve counts

related to distribution of cocaine and cocaine base and possession of firearms in furtherance of a

drug trafficking crime. ECF No. 54. Defendant entered into a Plea Agreement to plead guilty to

Count 1, conspiracy to possess with intent to distribute and to distribute 500 grams or more of

cocaine and 280 grams or more of cocaine base, and entered a guilty plea on June 27, 2011. ECF

Nos. 79, 81. He was sentenced on November 16, 2011 to 262 months’ imprisonment and five

years’ supervised release. ECF No. 104.

       In 2010, Congress passed the Fair Sentencing Act to reduce the disparity in the treatment

of cocaine base and powder cocaine offenses by increasing the quantities of cocaine base required

to trigger 21 U.S.C. §§ 841(b)(1)(A) and (B). See Pub. L. No. 111-220, 124 Stat. 2372. The First

Step Act of 2018 applied these provisions of the Fair Sentencing Act retroactively. See Pub. L.

No. 115-391, 132 Stat. 5194. Under § 404 of the First Step Act, a court that imposed a sentence

for an offense covered under the Fair Sentencing Act “may, on motion of the defendant, . . . impose
a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at

the time the offense was committed.” Id. Consideration for a reduction in sentence is not available

under the First Step Act “if the sentence was previously imposed . . . in accordance with the

amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010.” Id. at §404(b).

          Defense counsel argues Defendant has not received the full consideration available under

“the new calculus provided by the First Step Act, the Fair Sentencing Act, and the resulting

changes in the sentencing guideline calculus for crack cocaine.” ECF No. 125 at 2. He contends

the base offense level for the amount of drugs Defendant was held responsible for has changed,

and this is a covered change under the First Step Act because “it is a direct result of the drug

offense changes brought about by the Fair Sentencing Act of 2010.” Id. However, § 404 of the

First Step Act makes clear this is not the case: defendants are only eligible for relief if their

statutory penalty changed. Further, Defendant was already sentenced under the Fair Sentencing

Act of 2010, as he was indicted, pled guilty, and was sentenced in 2011. His sentence was therefore

imposed “in accordance with the amendments” of the Fair Sentencing Act, and he is ineligible for

a reduction pursuant to the First Step Act.

          Accordingly, Defendant’s motion for relief under the First Step Act (ECF No. 125) is

denied.

          IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
September 9, 2019
                                                 2
